Appeal and cross appeal from certain parts of a judgment (denominated order) of Supreme Court, Jefferson County (Gilbert, J.), entered August 8, 2001, which, inter alia, denied the motion of Frontenac Crystal Springs, Inc. to consolidate or intervene.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Jefferson County, Gilbert, J. Present — Wisner, J.P., Hurlbutt, Scudder, Gorski and Lawton, JJ.